The appellant was tried upon an information charging that in Jackson county, August 19, 1926, he did shoot at and attempted to shoot one J.W. Reynolds, with intent to kill. The trial resulted in a verdict finding him guilty of assault with a dangerous weapon with intent to do bodily harm, and fixing his punishment at confinement in the county jail for 90 days. From the judgment rendered in accordance with the verdict an appeal was duly perfected.
While his appeal was pending and awaiting decision before this court, the Attorney General filed a motion to dismiss for the reason that on the application of appellant a full and unconditional pardon was granted by Hon. Henry S. Johnston, Governor, on August 2, 1927. The uniform holding of this court is that, when a pardon is granted by the Governor and accepted by the appellant, and this fact is called to the attention of the court pending the determination of the appeal, the appeal will be dismissed.
It follows that the motion to dismiss the appeal will be sustained. It is therefore considered, ordered, and adjudged that the appeal herein be dismissed, and the cause remanded to the district court of Jackson county.
EDWARDS and DAVENPORT, JJ., concur.